DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
2.	 Claims 19 – 26 are pending in the application. 
3.	The previous 112 rejection of claim 25 is withdrawn in light of Applicant’s amendment and remarks.  	
Claim Objections
4.	Claim 1 is objected to because of the following informalities: there is a comma and a space missing between “cosmetic active agentsantioxidants”. Appropriate correction is required.

Claim Analysis
5.	Summary of Claim 19:
A method for preserving top notes and heart notes of a perfume concentrate 


in a perfuming solution in the form of at least one selected from the group consisting of eau de toilette, eau de cologne, esprit de parfum, and eau de parfum, 

and for extending a period of time during which the top notes and the heart notes are perceived by the sense of smell of a user having applied the perfuming solution to skin or clothes, 

the method comprising incorporating from 2% to 5% by weight of a vinylpyrrolidone/vinyl acetate copolymer into a transparent sprayable perfuming solution that further consists of 

from 3% to 40% by weight of the perfume concentrate, 

from 40% to 90% by weight of ethanol, 

and from 0% to 30% by weight of water, 

and optionally at least one cosmetically acceptable ingredient selected from the group consisting of dyes, UV-screening agents, cosmetic active agents, antioxidants, refreshing agents, and agents that modify the evaporation curve of molecules present in the perfume concentrate, the percentages being expressed relative to the weight of the perfuming solution.

 
Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shefer et al. (US Patent 6,063,365).
	Regarding claims 19 and 23-26, Shefer et al. teach a method of diffusing and sustaining a fragrance material into the environment in a controlled release manner (col. 1 lines 6 – 15), wherein the fragrance material is in the form of perfumes and colognes (col. 16 lines 26-27), wherein the composition imparts fragrance on human skin (abstract) thereby reading on applied to the skin as required by the instant claim, wherein the fragrance material is in the form of a spray (col. 16 line 30) 

    PNG
    media_image1.png
    150
    347
    media_image1.png
    Greyscale

Wherein the polymer (known under the Luviskol® VA 55E and 64 tradenames, col. 6 line 30 and col. 23 line 50) reads on the vinylpyrrolidone/vinyl acetate copolymer, wherein the polymer is in the amount of 0.01% up to about 67% (col. 6 line 29). 
Shefer et al. teach the fragrance material is entrapped and dissolved in the polymer film and is diffused and sustained in a controlled release manner (col. 1 lines 10-15). The particular controlled release properties of vinylpyrrolidone/vinyl acetate copolymer is further demonstrated in Fig. 6C as shown below:

    PNG
    media_image2.png
    583
    688
    media_image2.png
    Greyscale


  Thereby the controlled release properties of the Luviskol copolymer reads on the “extending a period of time during which the top notes and the heart notes are perceived by the sense of smell of a user having applied the perfuming solution to skin or clothes” as required by the instant claim.
Shefer et al. and the claims differ in that Shefer et al. do not teach the exact same proportions for the amount of ethanol, water, perfume concentrate, and the copolymer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Shefer et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness:  


Ethanol
Water
Perfume Concentrate
Vinylpyrrolidone
PVA Copolymer
Claim 19
40 to 90% 
by weight
0 to 30% 
by weight
3 to 40% 
by weight
2 to 5% 
by weight
Claim 23


10% to 35% 
by weight

Claim 24
55% to 65%
by weight
15% to 25%
by weight
15% to 25%
by weight

Claim 25
70% to 80% 
by weight
0% 
by weight
25% to 35% 
by weight

Claim 26
75% to 85% 
by weight
0% to 5% 
by weight
15% to 25% 
by weight

Shefer et al.
Water, Ethanol or mixtures thereof in amounts of about 30-99.98 parts by weight
about 0.01 – 50 parts by weight
0.01% - 
about 67%


It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05).
	Shefer et al. are silent regarding the fragrance material being transparent.
Although, the transparency of the fragrance material is a discrete element of the claimed article, this is not a design application but a utility application with all claims directed to articles or products of manufacture. Therefore, the transparency of the fragrance material is merely a decoration fastened to the large underlying article.  There is no evidence that the transparency has any mechanical function in relation to the underlying article. Thus, it is the Examiner’s position that the transparency relates only to matters of ornamentations or aesthetic design and the particular transparency affixed to the claimed article does not patentably distinguish this article from that of the prior art because it would have been obvious for one of ordinary skill in this art to provide the articles of Shefer et al. with a design having 
Regarding claim 20, Shefer et al. are silent regarding the persistence of the perfume (i.e. the odor perception after eight hours following application to user’s skin).
The odor perception of the perfume is a function of the composition. Shefer et al. teach the same composition as required by the instant claim as set forth in the rejection above. Therefore, the odor perception of the composition after eight hours following application is expected to be the same odor perception as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition with the same odor perception, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Regarding claim 22, Shefer et al. teach the structure of Luviskol as shown above, wherein the ‘n’ integer corresponding to the vinylpyrrolidone copolymer is 8 and the ‘m’ integer corresponding to the vinyl acetate copolymer is 7 (col. 23 line 60), wherein the weight ratio of the vinyl pyrrolidone to the vinyl acetate in the copolymer is calculated (molar mass of vinyl pyrrolidone is 111.14 g/mol; 8 x 111.14 g/mol= 891.2 g/mol; the molar mass of vinyl acetate is 86.09 g/mol ; 7 x 86.09 g/mol = 602.63 g/mol; 891.2 / 602.63 = 1.47) and thereby reads on the claimed range of 50:50 – 70:30. Shefer et al. teach the molecular weight of the polymer ranges from 14,000 to 62,000 (col. 11 lines 15-30) thereby reading on the claimed range with sufficient specificity.

Response to Arguments
8.	 Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.  
Regarding the rejections over Shefer et al., Applicant states “The reference contemplates that the materials for the various components of the composition can be selected freely. Even if the reference recognizes the copolymer required by claim 19 as a potential film-forming polymer, even the list of preferred materials recites various materials of different nature and does not indicate that the copolymer required by claim 19 would have advantageous properties relative to the other materials in the list.” In response, attention is drawn to the rejection over Shefer et al., as set forth above, wherein all the components required by the instant claim are taught by Shefer et al. Furthermore, Shefer et al. do particularly teach copolymer required by claim 19 having advantageous properties as demonstrated in Figure 6C replicated above. 
Applicant further states “The rejection relies on the disclosure of a broad range of content for the film-forming polymer”. In response, attention is drawn to the rejection as set forth above wherein it In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie case of obviousness. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result when the claimed range of copolymer is present versus the claimed range as taught in the closest prior art reference in order to show the criticality of the claimed range for the copolymer. 
Applicant further states “Nothing in the art of record provides any reason to expect that the use of the polymer at the lower end of this range would be effective for forming the reservoir-type film required by the reference when used by itself, i.e. without the disclosed gelling agent. The method of claim 19 does not permit the presence of the gelling agent in the sprayable perfuming solution”. In response, attention is drawn to the language of the instant claim 19, wherein claim 19 recites “optionally at least one cosmetically acceptable ingredient”. As such, other ingredients are permitted in the composition.  
For these reasons, Applicant's arguments are not persuasive.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US PG Pub 2005/0175572 A1 by Nguyen-Kim et al.) paragraphs [0003], [0239] and Birkel (US Patent 7,455,832 B2) col. 1 line 30 and col. 4 lines 13-29.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763